Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Coy on 8/11/2022.
The application has been amended as follows: 
	Claim 1, line 2, after “from the first”, insert - - antenna - -.
	Cancel claims 35-67.
	The examiner’s amendment was done to correct minor error and cancel previously withdrawn claims.

Allowable Subject Matter
Claims 1, 6-10, 12, 13, 15-34 and 69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wong et al (US 2014/0139392 A1), hereinafter Wong, teaches An antenna system comprising first and second antennas, the second antenna being disposed laterally from the first antenna along a longitudinal axis, and further comprising a first isolation structure disposed between the first and second antennas, the first isolation structure comprising a first resonator element having a first arm with first and second ends, the first arm connected to ground at its first end and extending across the longitudinal axis, and a lateral second arm connected to the second end of the first arm, wherein at least a portion of the first resonator element is disposed adjacent to a portion of the first antenna such that the first resonator element is strongly coupled to the first antenna, wherein the first isolation structure further comprises a second resonator element disposed relative to the first resonator element so as to couple strongly to the first resonator element, and wherein the first and second resonator elements are not directly electrically connected to each other, but are each separately connected to ground.
Wong, however, fails to further teach that the second resonator element comprises a lateral elongated element located between the first antenna and the first arm of the first resonator element.
Claims 6-10, 12, 13, 15-34 and 69 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845